Citation Nr: 0012638	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected cluster headaches, on appeal 
from the initial grant of service connection.

2.  Entitlement to service connection for residuals of right 
Achilles tendonitis.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for right elbow 
epicondylitis.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1978 to 
August 1997.  He had prior unverified service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In this decision, the Board has recharacterized the first 
issue on appeal in order to comply with the recent opinion by 
the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).

The claims of entitlement to service connection for a right 
shoulder disability, right elbow epicondylitis, and residuals 
of right Achilles tendonitis are the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  The appellant's claim for a disability rating in excess 
of 10 percent for service-connected cluster headaches is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of this claim.

2.  The appellant's claim for service connection for 
residuals of right Achilles tendonitis is plausible.

3.  Since his separation from service, the appellant's 
cluster headaches have been manifested by incapacitating 
attacks that occur more than once per month.  Although the 
attacks occur frequently, they are relieved quickly with 
medication and are not productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for a 
higher disability rating for cluster headaches, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The appellant has stated a well-grounded claim for 
service connection for residuals of right Achilles 
tendonitis.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

3.  The criteria for a disability rating of 30 percent, and 
no more, for service-connected cluster headaches have been 
met since the appellant's separation from service on August 
31, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.124a Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that in February 1990 the 
appellant was diagnosed with probable cluster headaches.  The 
appellant complained that the headaches had begun 
approximately two and one-half weeks previously.  He stated 
the headaches lasted 20 to 30 minutes and then resolved but 
returned as many as five times in a 24-hour period.

In March 1990 the appellant reported that his headaches 
occurred once or twice per day.

In May 1991 the appellant was examined twice for cluster 
headaches.

In August 1991 the appellant stated that he experienced 
headaches after drinking coffee, drinking beer, or completing 
physical training [PT].  The examiner diagnosed cluster 
headaches.

In December 1992 the appellant was treated for complaints of 
pain in the right foot.  The examiner diagnosed right 
Achilles tendonitis.

In January 1993 the appellant was treated for Achilles 
tendonitis following injury in July 1992.

In July 1993 the appellant was treated for cluster headaches.

In September 1993 it was noted that the appellant took 
Cafergot(tm) for cluster headaches.  The appellant was 
instructed to take no more than six tablets per attack and no 
more than ten tablets per week.

In November 1993 the appellant complained of right Achilles 
tendonitis with increasing severity with running.  The 
examiner noted that the appellant was a toe walker, right 
greater than left.  The examiner diagnosed equinus, right 
greater than left.  The examiner prescribed orthotics.

In December 1993 the appellant requested medication for his 
cluster headaches.  The appellant reported that he was taking 
Cafergot(tm) daily.  The examiner counseled the appellant on 
dependence on the medication.

In June 1994 the appellant was treated for cluster headaches.  
He reported that the headaches occurred once per day in the 
summer but were relieved by Ergostat(tm) or Fiorinal(tm) within 
fifteen minutes.

On August 2, 1994, the appellant was treated for chronic 
Achilles tendonitis, right greater than left.  The examiner 
noted that the appellant had been treated conservatively in 
the past.  The examiner opined that the appellant's symptoms 
did not warrant surgery, but scheduled a surgical consult.

At the subsequent surgical consultation, on August 15, 1994, 
the examiner diagnosed Achilles tendonitis with partial tear.  
The examiner noted a questionable mass on the anterior 
tendon.  The examiner opined that he doubted that the mass 
was a tumor and stated that it was likely due to a prior 
injection.

On August 22, 1994, the appellant reported a history of 
Achilles tendonitis since February 1994.  The appellant 
stated that the tendonitis began after a twisting injury 
while running.  He stated that the pain began in his heel.  
Magnetic resonance imaging [MRI] was consistent with [C/W] 
chronic Achilles tendonitis on the right.  The examiner 
diagnosed chronic Achilles tendonitis.

On August 30, 1994, the appellant underwent debridement of 
his right Achilles tendon.

In September 1994 the appellant was noted to be status post 
myxoid tumor removal from his right Achilles tendon.  The 
appellant was progressing without complications.  The removed 
mass was benign.  The examiner noted that there might be 
recurrence of symptoms.  A pathology report diagnosed it as 
juxta-articular myxoid tumor versus [vs] chronic 
inflammation.

In October 1994 an examiner noted that the appellant had had 
a history of several years of frequent severe headaches.  The 
examiner noted that the headaches lasted generally 20 minutes 
if treated and two hours if untreated.  The headaches were 
associated with tearing of the eyes and nasal stuffiness.  He 
often noted a dilated, hardened vein in his scalp.  His 
headaches were often precipitated by exercise and caffeine 
and definitely by alcohol.  The examiner diagnosed cluster 
migraine variant.

In February 1995 the appellant reported that his headaches 
averaged four to five days per month and that Fiorinal(tm) 
worked best in treating them.

In February 1995 the appellant reported that he was not 
having problems with his right Achilles tendon.  The Achilles 
was nontender.  The scar was healed.

In June 1995 the appellant was treated for complaints of 
right elbow medial and lateral epicondyle pain.  X-ray 
examination of the appellant's elbow was within normal 
limits.  The examiner noted also that x-ray examination of 
the appellant's right ankle was within normal limits and that 
the appellant was progressing well status post Achilles 
debridement.

At a July 1995 physical examination, the appellant reported 
that he had cluster headaches two times per month.  He stated 
that Fiorinal(tm) helped to control the headaches.

In December 1995 the appellant did not have any specific 
complaints regarding his right Achilles tendon except 
occasional swelling.  The examiner noted that the right 
Achilles scar was well healed.  The appellant had full range 
of motion of his right ankle.  The examiner's impression was, 
"[Right] Achilles well healed."

In December 1995 the appellant reported for a refill of 
Fioricet(tm).  The appellant was diagnosed with cluster 
headaches.  The examiner noted that the appellant's cluster 
headaches were controlled with Fioricet(tm).

On separation examination in May 1997, there was no notation 
of Achilles tendonitis.  The veteran did report treatment 
since his last physical for Achilles tendon.

At a November 1997 VA general medical examination, the 
examiner noted that he had reviewed the appellant's records.  
The examiner stated that the appellant's records showed that, 
since 1978, the appellant had had cluster headaches, 
irregular in occurrence, two to three times per week.  The 
examiner stated that the appellant's headaches were 
manifested by severe pain, which incapacitated him until he 
could take Fiorinal(tm) and let it take over.  Fiorinal(tm) usually 
relieved the headaches.  The appellant would lie down until 
the Fiorinal(tm) took effect.

The examiner noted that the records indicated also that the 
appellant had had a myxoid tumor removed from his right 
Achilles tendon in 1994.

The appellant's right ankle was within normal limits to 
examination.  Inversion and eversion were normal.  No 
redness, no heat, no swelling, no thickening, and no 
tenderness were noted.

The right foot was normal to examination anatomically.  
Dorsiflexion and plantar flexion were normal.  There was no 
tenderness to palpation.  Circulation was intact.  
Neurological examination was normal.  Examination of the 
right Achilles tendon did not reveal any thickening, 
tenderness, or loss of range of motion.

Neurologically, the appellant had no focal findings.

X-ray examination of the right foot and right ankle was 
normal.

Diagnoses included status post removal of myxoid tumor from 
the right Achilles tendon, plantar fasciitis of the right 
foot, and cluster headaches.

In his substantive appellant, dated in April 1998, the 
appellant stated that he had cluster headaches on average of 
3 to 5 times per week.  He explained that occasionally his 
headaches were so severe that he had to cease his activities 
until his medication took effect.  He added that occasionally 
he had to lie down until the headaches became bearable.  He 
stated that his medication had been refilled in March 1998.

With regard to his Achilles tendonitis, the appellant stated 
that he had a six-inch scar on his ankle as a result of the 
debridement of his Achilles tendon in service.  He stated 
also that he was required to wear inserts in his shoes.  He 
stated that, if he did not wear the inserts, his right ankle 
swelled and became unbearable to walk on.



II.  Legal Analysis

A.  Evaluation of cluster headaches

The appellant appealed the initial assignment by the RO of a 
10 percent rating for his service-connected cluster 
headaches.  Accordingly, his claim for an initial rating in 
excess of 10 percent for his service-connected disability is 
a well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided a VA examination to the 
appellant.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

The SOC notified the appellant of the applicable law and 
regulations and gave an adequate discussion of the basis for 
the RO's assignment of an initial disability evaluation for 
the service-connected disability.  The SOC indicated that all 
the evidence of record at the time of the January 1998 rating 
decision (i.e., service medical records and VA examination 
report) was considered in assigning the original disability 
rating for the appellant's cluster headaches.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The RO, in effect, considered whether the facts 
showed that the appellant was entitled to a higher disability 
rating for this condition for any period of time since his 
original claim.

Thus, the RO has complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award of service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
has assigned a 10 rating as of September 1, 1997, the day 
after the appellant's separation from service.  

The appellant's service-connected cluster headaches are 
currently evaluated as ten percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8199-8100.  Clusters headaches do 
not have a specific diagnostic code, but this condition is 
"a migraine variant characterized by attacks of unilateral 
excruciating pain over the eye and forehead, with temperature 
elevation, lacrimation, and rhinorrhea."  Dorland's 
Illustrated Medical Dictionary at 734, 1126 (27th edition 
1988).  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20, 4.27 (1999).  The diagnostic code 
is "built-up" by assigning the first two digits from that 
part of the schedule most closely identifying the part of the 
body involved and then assigning "99" for the last two 
digits for all unlisted conditions.  Then, the disease is 
rated by analogy under a diagnostic code for a closely 
related disease that affects the same anatomical functions 
and has closely analogous symptomatology.  Therefore, the 
appellant's service-connected cluster headaches are rated 
according to the analogous condition of migraine under 
Diagnostic Code 8100.

The assigned 10 percent disability evaluation requires 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent disability evaluation is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
an average of once a month over the last several months.  A 
50 percent disability evaluation is assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

A review of the record, including the appellant's assertions, 
indicates that since 1995 the appellant's headaches have 
occurred from as little as two times per month to as often as 
five times per week.  The evidence also indicates that the 
attacks are severe and incapacitate the appellant until they 
are relieved by Fiorinal(tm).

The Board finds that the evidence supports a 30 percent 
disability evaluation for the appellant's cluster headaches.  
The appellant experiences headaches more than once per month 
as required by the criteria for a 30 percent rating.  
Further, the VA examiner at the November 1997 examination 
stated that the appellant was "incapacitated" by the 
attacks until Fiorinal(tm) took effect.

The criteria for a 50 percent evaluation are not met.  
Although the evidence shows that the appellant's headaches 
occur more often than the once per month required for the 30 
percent disability evaluation, the appellant's headaches are 
not characterized by completely prostrating and prolonged 
attacks.  The evidence shows that the headaches are relieved 
within approximately 20 minutes if the appellant takes 
Fiorinal(tm).  Otherwise, the attacks may last as long as two 
hours.  Although headache attacks of five times per week, the 
greatest frequency reported recently by the appellant, might 
be classified as "very frequent" and, therefore, be 
consistent with the criteria for a 50 percent evaluation, the 
Board finds it more significant that the appellant's attacks 
are not prolonged.  Rather, they are relieved relatively 
quickly.  Further, the evidence does not indicate that the 
appellant's headaches are productive of severe economic 
inadaptability.  Although the record does not identify the 
appellant's current occupation, the record does indicate 
that, even before the appellant's headaches were controlled 
with Fiorinal(tm), his current medication, the appellant was 
able to continue his highly successful military career of 
more than 26 years.

Although the appellant's cluster headaches, because of their 
frequency, do bear some similarity to the criteria required 
for a 50 percent disability rating, his disability picture 
does not more closely approximate the 50 percent criteria 
than the 30 percent criteria.

Accordingly, the Board finds that the evidence supports an 
evaluation of 30 percent, and no higher, for service-
connected cluster headaches.  Further, the evidence shows 
that the appellant's disability picture due to cluster 
headaches has been consistent, without worsening or 
improvement, both during and since his separation from 
service.

B.  Service connection for residuals of right Achilles 
tendonitis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  

The record here shows treatment for right Achilles 
tendonitis, including debridement, in service.  The veteran 
has been diagnosed to be status post myxoid tumor of the 
right Achilles tendon.  At the November 1997 VA examination, 
the examiner noted several scars on the appellant but did not 
mention or describe a scar on the appellant's right ankle.  
The appellant has stated in his substantive appeal that he 
has a six-inch scar on his right ankle that is the result of 
surgery in 1994 to debride his right Achilles tendon.  
Although lay persons may not be competent to render a 
diagnosis of a specific type of disease or disorder, a scar 
is the type of disorder that lends itself to lay observation 
and to the extent of describing the symptoms observed, the 
lay statements constitute competent evidence.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 
Vet. App. 390, 393 (1994) for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).

Based upon these facts, the Board finds that the appellant's 
claim is well grounded, in that he has presented a plausible 
claim.  Having determined that the claim for service 
connection for residuals of right Achilles tendonitis, to 
include a scar, is well grounded, it appears that additional 
assistance is required in order to fulfill the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
underlying issue of entitlement to service connection will be 
the subject of the remand that follows.



ORDER

Entitlement to a disability rating of 30 percent, but no 
more, for cluster headaches is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

The claim for service connection for residuals of right 
Achilles tendonitis is well grounded.


REMAND

A.  Right shoulder and elbow, service connection

In his substantive appeal, dated in April 1998, the appellant 
stated that in May 1997 he was referred to the Bethesda 
Medical Center for complaint of right shoulder and elbow 
pain.  He stated that physical examination showed decreased 
range of motion due to pain and swelling and that the 
examiner diagnosed degenerative joint disease.  He added that 
a computed tomography [CT] scan/bone scan from the Bethesda 
Medical Center provided "a diagnosis that concur[red] with 
degenerative joint disease."  He added that the records were 
available at the Bethesda Medical Center Radiologist.

The service medical records contained in the claims file 
appear to have been provided by the appellant.  Complete 
service medical records and service clinical records should 
be obtained by the RO, to include diagnostic studies 
conducted at Bethesda Medical Center.

Further, the November 1997 VA examination was inadequate.  
Although examination of the appellant's right shoulder and 
elbow revealed no abnormal findings, the examiner diagnosed 
tendonitis of the right shoulder and tendonitis of the right 
elbow.  It is unclear on what basis the examiner rendered 
these diagnoses.  An adequate examination of the appellant's 
right shoulder and elbow should be obtained.  Cf. 38 C.F.R. 
4.2 (1999) ("If a diagnosis is not supported by the findings 
on the examination report . . . , it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.").

B.  Service connection for residuals of right Achilles 
tendonitis

Additional development is warranted prior to adjudication of 
the appellant's claim.  The Board concludes that because a 
scar is the sort of disorder that lends itself to lay 
observation, the RO should afford the appellant a VA 
examination in order to confirm the existence of and 
determine the etiology of the appellant's claimed scar on his 
right ankle, even though no scar was noted on the appellant's 
right ankle at his November 1997 VA examination.  

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain the appellant's 
service medical records and service 
clinical records through official 
channels.  All records obtained should be 
associated with the appellant's claims 
folder.  In particular, request for 
medical and clinical records, to include 
diagnostic tests, should be made of 
Bethesda Medical Center.  Any records 
received that duplicate those already of 
record should be returned to the 
appropriate custodian.  Otherwise, 
associate all records received with the 
claims file.

2.  Return the November 1997 VA 
examination report to the provider for 
review of the findings and diagnoses 
regarding right shoulder and elbow.  The 
examiner is asked to provide the basis 
for diagnosing right shoulder and right 
elbow tendonitis on the reported 
examination findings.  If the examiner is 
unavailable, or if the examiner has no 
current recollection of the physical or 
clinical evidence supporting the 
diagnoses, another examination should be 
scheduled for the appellant.  

The claims folder should be provided for 
review.  The examiner is asked to 
determine whether the appellant has a 
current right shoulder or right elbow 
disability and to provide the basis for 
the diagnosis.  Whether any current right 
shoulder or right elbow disability is 
related to any disease or injury in 
service should be stated.

3.  The RO should afford the appellant an 
appropriate VA medical examination in 
order to confirm the existence of and 
determine the etiology of any scars on 
the appellant's right ankle.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any indication of residuals 
of the right Achilles tendonitis noted in 
service should be described fully.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


